DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	1.	This action is in response to the amendment filed on December 2, 2020. Claims 4-5 and 13-14 are canceled. Claims 20-25 are added. Claims 1-3, 6-12 and 15-25 are pending. Claims 1-3, 6-12 and 15-25 represent ANTI-CYBERBULLYING SYSTEMS AND METHODS.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitations 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1-3, 6-12 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over TSOU U.S. 20180152402 in view of Hildreth et al. U.S. 20100174813.

Tsoo teaches the invention substantially as claimed including cyberbullying prevention (see abstract).

As to claim 1, Tsoo teaches a parental control method comprising employing at least one hardware processor of a computer system to:  
analyze a conversation to determine an aggressiveness score and a friendliness score, wherein the conversation comprises a sequence of electronic messages exchanged between a first user and a second user, the aggressiveness score indicating a level of aggressiveness of the conversation, the friendliness score indicating a level of friendliness of the conversation, and wherein at least one of the aggressiveness score and the friendliness score is determined according to multiple messages of the conversation (paragraph 19);  
determine whether the first user is bullied by the second user according to the aggressiveness and friendliness scores (paragraph 18-19); and  
in response, when the first user is bullied, transmit a parental notification to a parental reporting device identified from a plurality of devices according to the first user, the parental notification indicating that the first user is bullied (paragraph 20).  
Tsou teaches substantial features of the claimed invention but fails to explicitly teach determining two distinct scores, for aggressiveness and friendliness, according to a text content of the conversation, and the sequence ordered according to a timestamp associated with each message.
However, Hildreth teaches method and apparatus for the monitoring of relationships between two parties. Hildreth teaches determining two distinct scores, for aggressiveness and friendliness, according to a text content of the conversation, and the sequence ordered according to a timestamp associated with each message 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Tsou with the teaching of Hildreth because the teaching of Hldreth would improve the system of Tsou by providing determining two distinct scores, for aggressiveness and friendliness, according to a text content of the conversation, and the sequence ordered according to a timestamp associated with each message for the purpose of monitoring the behavior over time of the quantitative metric is analyzed to assess the nature of a relationship involving the first party (see abstract).

As to claim 2, Tsou and Hildreth teach the method of claim 1, further comprising:  
determining a first sentiment score according to a text content of messages of the conversation sent by the first user, the first sentiment score indicative of an inferred sentiment of the first user (paragraph 38 and 41); and  
determining whether the first user is bullied further according to the first and second sentiment scores (paragraph 73).  
Tsou teaches substantial features of the claimed invention, but fails to explicitly teach determining a second sentiment score according to a text content of messages of 
However, Hildreth teaches determining a second sentiment score according to a text content of messages of the conversation sent by the second user, the first sentiment score indicative of an inferred sentiment of the second user (paragraph 57, 
Hildreth discloses conversation between two parties with outgoing and incoming messages where the incoming message having score).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Tsou with the teaching of Hildreth because the teaching of Hldreth would improve the system of Tsou by providing determining a second sentiment score according to a text content of messages of the conversation sent by the second user, the first sentiment score indicative of an inferred sentiment of the second user for the purpose of monitoring the behavior over time of the quantitative metric is analyzed to assess the nature of a relationship involving the first party (see abstract).

As to claim 3, Tsou and Hildreth teach the method of claim 1, further comprising:   
determining a sexual content score according to the conversation, the sexual content score indicating whether the conversation comprises sexually-explicit language; and  determining whether the first user is bullied further according to the sexual content score (paragraph 41).  



As to claim 7, Tsou and Hildreth teach the method of claim 5, comprising determining the aggressiveness score according to a count of consecutive messages separating two messages within the conversation that both include aggressive language (paragraph 48).  

As to claim 8, Tsou and Hildreth teach the method of claim 1, comprising determining that the first user is not bullied when the aggressiveness and friendliness scores indicate that the conversation is both aggressive and friendly (paragraph 73).  

As to claim 9, Tsou and Hildreth teach the method of claim 1, comprising determining that the first user is bullied when the aggressiveness score indicates that a language of the second user is substantially more aggressive than a language of the first user (paragraph 73).  

As to claim 20, Tsou and Hildreth teach the computer system of claim 3, comprising determining that the first user is not bullied when the aggressiveness score and the sexual content score indicate that the conversation is both aggressive and sexual. (paragraph 123 of Hildreth).




As to claim 22, Tsou and Hildreth teach the method of claim 1, comprising determining that the first user is not bullied when the aggressiveness score indicates that both the first and second users use aggressive language within the conversation (paragraph 161 of Hildreth).

As to claim 23, Tsou and Hildreth teach the computer system of claim 10, wherein the conversation analyzer is configured to determine that the first user is not bullied when the aggressiveness score indicates that both the first and second users use aggressive language within the conversation (paragraph 161 of Hildreth).

Claims  10-12 and 15-19 did not teach anything different from the above rejected claims, therefore are rejected similarly.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EL HADJI M SALL/Primary Examiner, Art Unit 2457